STURTEVANT, J.
This is an appeal from an order refusing to change the place of trial. The pleading in form is identical with the pleadings discussed in the opinion this day filed in the case of Nakata v. Guarantee Mortgage Co., ante, p. 260 [212 Pac. 937]. The two cases were submitted on the same briefs.
For the reasons stated in the case cited the order of the trial court is affirmed.
Langdon, P. J., and Nourse, J., concurred.
A petition for a rehearing of this cause was denied by the district court of appeal on January 25, 1923, and a petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on February 21, 1923.
All the Justices concurred.